UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4847


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EDUARDO ROMERO MARTINEZ, a/k/a Lalo,

                    Defendant - Appellant.




                                      No. 18-4865


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EDUARDO ROMERO MARTINEZ, a/k/a Lalo,

                    Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of North Carolina,
at Wilmington. James C. Dever III, District Judge. (7:08-cr-00039-D-1; 7:18-cr-00012-
D-1)


Submitted: June 20, 2019                                         Decided: July 19, 2019
Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate
Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Phillip A. Rubin, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated cases, Eduardo Romero Martinez appeals the revocation

judgment imposed following Martinez’s admission to violating the terms of his

supervised release, which was imposed in conjunction with Martinez’s 2009 federal drug

trafficking conviction (No. 18-4847), and the 60-month upward variant sentence imposed

following Martinez’s guilty plea, in a separate criminal proceeding, to possession with

intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) (2012) (No. 18-4865).

Martinez argues on appeal that (1) the supervised release revocation and resulting

sentence violate the Double Jeopardy Clause’s prohibition against successive

punishments for the same offense because the same underlying conduct formed the basis

for the new criminal proceeding; and (2) the 60-month upward variant sentence is

substantively unreasonable. Finding no error in the former and no abuse of discretion in

the latter, we affirm both judgments.

       First, as to the double jeopardy argument pressed in No. 18-4847, “[w]e review de

novo questions concerning the Double Jeopardy Clause.” United States v. Schnittker,

807 F.3d 77, 81 (4th Cir. 2015).        Martinez properly concedes that his argument is

foreclosed by binding precedent. We have previously determined that “[t]he sentence

imposed upon revocation of a term of supervised release is an authorized part of the

original sentence,” intended to sanction the defendant’s breach of the court’s trust in

violating the terms of his release, “leaving the punishment for any new criminal conduct

to the court responsible for imposing the sentence for that offense.” United States v.

Woodrup, 86 F.3d 359, 361 (4th Cir. 1996) (emphasis and internal quotation marks

                                             3
omitted); see also Johnson v. United States, 529 U.S. 694, 701 (2000) (“We therefore

attribute postrevocation penalties to the original conviction.”); United States v. Ketter,

908 F.3d 61, 65 (4th Cir. 2018) (“[T]he term of supervised release, the revocation of that

term, and any additional term of imprisonment imposed for violating the terms of the

supervised release are all part of the original sentence.”) (quoting United States v. Evans,

159 F.3d 908, 913 (4th Cir. 1998)). Because the punishment imposed on a defendant for

violating his supervised release terms is “properly considered punishment” for his

original offense, not for his subsequent offense, “the punishment imposed for this latter

offense is not barred by the Double Jeopardy Clause.” Woodrup, 86 F.3d at 362.

       It is well settled that “[a] decision of a panel of this court becomes the law of the

circuit and is binding on other panels unless it is overruled by a subsequent en banc

opinion of this court or a superseding contrary decision of the Supreme Court.” United

States v. Collins, 415 F.3d 304, 311 (4th Cir. 2005) (internal quotation marks omitted).

As Woodrup has not been affected by any intervening en banc or Supreme Court

decision, Martinez’s argument is foreclosed. Accordingly, we affirm the revocation

judgment on appeal in No. 18-4847.

       Turning to No. 18-4865, Martinez challenges the substantive reasonableness of the

60-month upward variant sentence the district court imposed in his new criminal

proceeding. In reviewing the substantive reasonableness of a sentence, this court “take[s]

into account the totality of the circumstances, including the extent of any variance from

the Guidelines range.” Gall v. United States, 552 U.S. 38, 51 (2007). While “[a] major

departure from the advisory range ‘should be supported by a more significant justification

                                             4
than a minor one,’” United States v. Morace, 594 F.3d 340, 346 (4th Cir. 2010) (quoting

Gall, 552 U.S. at 50), “district courts have extremely broad discretion when determining

the weight to be given each of the [18 U.S.C.] § 3553(a) [(2012)] factors,” United States

v. Jeffery, 631 F.3d 669, 679 (4th Cir. 2011). While this court will vacate a variant

sentence upon concluding that the district court offered inadequate reasoning “or if it

relie[d] on improper factors,” we must and will “defer to the district court and affirm a

reasonable sentence, even if we would have imposed something different.” United States

v. Bolton, 858 F.3d 905, 915 (4th Cir. 2017) (internal quotation marks omitted).

      Upon review, we hold that the record demonstrates the district court’s proper and

well-reasoned basis for varying upward from Martinez’s Guidelines range of 37-46

months to impose a 60-month sentence. The district court’s primary reasons for the

upward variance went hand in glove: Martinez’s demonstrated history of drug trafficking

coupled with Martinez’s resistance to all prior efforts to curb his recidivism, which was

chronic and unabated for many years. The court further opined that an upward variance

was necessary to deter others from similar conduct. Finally, a longer sentence was

warranted, in the court’s view, to protect the public from future crimes by Martinez, who

consistently showed himself unwilling to conform his conduct to the law even after an

extended period of federal incarceration and while on federal supervised release.

      In light of the deference accorded to a district court’s sentencing decision, we hold

that Martinez has failed to establish that his sentence is substantively unreasonable. See

United States v. Hargrove, 701 F.3d 156, 163-64 (4th Cir. 2012) (affirming 60-month

upward variant sentence imposed on defendant whose assumed Guidelines range was 0-6

                                            5
months); see also United States v. Angle, 598 F.3d 352, 359 (7th Cir. 2010) (“All that

matters is that the sentence imposed be reasonable in relation to the ‘package’ of reasons

given by the court . . . .”). Accordingly, we affirm the criminal judgment on appeal in

No. 18-4865.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            6